Title: From James Madison to James Monroe, 24 September 1805
From: Madison, James
To: Monroe, James


          
            private
            Dear Sir
            Philada. Sepr. 24. 1805
          
          The decision in the Admiralty Courts of G. B. disallowing the sufficiency of landing, and paying duties on, Colonial produce of belligerent Colonies, re-exported from ports of the U.S., to protect the produce agst. the British Cruisers & Courts, has spread great alarm among merchants & has had a grievous effect on the rate of insurance. From the great amt. of property afloat subject to this new & shameful depredation, a dreadful scene of distress may ensue to our Commerce. The subject was brought to attention by the case of the Aurora, which gave rise to the observations & instructions contained in my letter of 12 April last. I omitted in that letter to refer you to a case in Blackstone’s reports, where Ld. Mansfield says, that it was a rule settled by the Lords of appeal, that a transhipment off a neutral port, was equivalent to the landing, of goods from an enemy’s colony, and that in the case of a landing there could be no color for seizure. As Mr. King’s correspondence may not be in London I think it not amiss to remind you of what passed with the British Govt. in 180⟨1⟩;, in consequence of such seizures as are now sanctioned. A copy of the doctrine transmitted by the Govt. to the vice admy. Courts as the law for their guidance is inclosed. If such a condemnation out of their own mouths has no effect, all reasonings will be lost; and absolute submission, or some other resort in vindication of our neutral rights, will be the only alternative left.
          I hope you will have recd. the instructions above referr⟨e⟩;d to, and that your interposition will have had a good effect. I am engaged in a pretty thorough investigation of the original principle, to which so many shapes are given, namely, that “a trade not open in peace is not lawful in war,” and shall furnish you with the result as soon ⟨as⟩; my resea⟨r⟩;ches are digested. If I am not greatly deceived, it will appear that, the principle is not only agst. the law of nations, but one which G. B. is precluded from assuming by the most conclusive facts & arguments derived from herself. It is wonderful that so much silence has prevailed among the neutral authors on this subject. I find scarcely one that has touched on it; even since the predatory effects have been known to the world. If you can collect any publications which can aid in detecting & exposing the imposture, be so good as to send them.
          I have been here eight weeks with Mrs. Madison, who was brought hither in order to have the assistance of Dr. Physic in curing a complaint near her knee; which from a very slight tumor had ulcerated into a very obstinate sore. I believe the cure is at length effected, and that I shall be able to set out in a few days for Washington. The Presidt. is to be there on the 2d. of Ocr. I postpone all reflections of a public nature, untill I can communicate the result of his Cabinet consultations. Mrs. M. presents her affece. respects to Mrs. Monroe. Yours sincerly [sic]
          
            James Madison
          
        